Case 2:17-cr-20737-LVP-DRG ECF No. 34, PageID.154 Filed 08/04/20 Page 1 of 18




                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION

United States of America,

             Plaintiff,                  Criminal No 17-20737

v.                                       Hon. Linda V. Parker

Rufus Culp

             Defendant.
                                     /
                 United States’ Response Opposing
         the Defendant’s Motion for Compassionate Release


     Rufus Culp is a multi-convicted felon, who has not been deterred by

probationary sentences, long state prison sentences, federal prison

sentences or federal supervised release. He was convicted for being a

felon in possession of a firearm and was sentenced to 35 months

imprisonment. (R. 27: Judgment). Culp began serving his current

sentence on May 1, 2019 and he is scheduled to be released in October

2021. He now moves for compassionate release under 18 U.S.C.

§ 3582(c)(1)(A). His motion should be denied.

       Culp does not qualify for compassionate release. First, because

has not satisfied the mandatory exhaustion requirement in 18 U.S.C.


                                     1
Case 2:17-cr-20737-LVP-DRG ECF No. 34, PageID.155 Filed 08/04/20 Page 2 of 18




§ 3582(c)(1)(A), the Court is barred from addressing his argument on

the merits. United States v. Alam, ___ F.3d ___, No. 20-1298, 2020 WL

2845694 (6th Cir. June 2, 2020). Culp also does not satisfy the

substantive requirements for compassionate release. “[T]he mere

existence of Covid-19 in society and the possibility that it may spread to

a particular prison alone cannot independently justify compassionate

release.” United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020).

Although Culp’s heightened risk from Covid-19 based on his obesity

qualifies as an “extraordinary and compelling reason[]” for release

under § 1B1.13(1)(A) & cmt. n.1(A), Culp is not otherwise eligible for

release. Culp’s offense and criminal history make him a danger to the

community, which precludes release under USSG § 1B1.13(2), because

Rufus Culp has consistently engaged in new criminal activities for over

a decade. Since 1996, even though he had been deemed a “prohibited

person,” he has continued to engage in criminal activities that involve

firearms and he disregards court order. And the § 3553(a) factors—

which the Court must also consider under § 3582(c)(1)(A)—likewise do

not support release because Culp lacks respect for the law which is

demonstrated by his criminal history, and decision to continue to


                                     2
Case 2:17-cr-20737-LVP-DRG ECF No. 34, PageID.156 Filed 08/04/20 Page 3 of 18




engage in criminal activities.



                                 Background

   While on routine patrol in May 2016, Detroit police officers observed

Rufus Culp run a stop sign while speeding. Three police officers stopped

Culp’s car for the traffic violation. As they stopped the vehicle, officers

observed Culp fidgeting with the light dial area on the driver’s side of

his vehicle. Officers approached Culp’s car and ordered him out. As

they approached, they smelled burnt marijuana emanating from the

car. As Culp exited his car, officers saw chunks of loose marijuana on

the driver’s side floorboard. One officer told Culp his car would be

searched because of the marijuana, obtained his license, and escorted

him to the back of the vehicle. Another began searching the car, and

found a .45 caliber firearm and 13.2 grams of cocaine hidden in the

driver’s side light-dial area. At the same time, Culp ran away from the

scene, and officers found him after a short foot chase.

   Culp was convicted of being a felon in possession of a firearm in

violation of 18 U.S.C. 922(g). He entered a Rule 11 Plea Agreement, and




                                     3
Case 2:17-cr-20737-LVP-DRG ECF No. 34, PageID.157 Filed 08/04/20 Page 4 of 18




this Court sentenced him to 35 months imprisonment, a variance from

the guidelines of 70-87 months imprisonment. (R.27: Judgment).

     Culp began serving his prison sentence on May 1, 2019, and is

currently incarcerated at FCI Milan. He is 41 years old, and his

projected release date is October 19, 2021. He suffers from obesity. Culp

has moved for compassionate release, citing his medical conditions and

the Covid-19 pandemic. In his motion, Culp states that he wrote to the

warden to request compassionate release and has not received a

response (R. 31: Mot., 1), however, the Bureau of Prisons has no record

of such request.

                                Argument

I.     The Bureau of Prisons has responded to Covid-19 by
       protecting inmates and increasing home confinement.

       A.    The Bureau of Prisons’ precautions have mitigated
             the risk from Covid-19 within its facilities.

     The Bureau of Prisons has reacted quickly to confront Covid-19’s

spread within its facilities. Wilson v. Williams, ___ F.3d ___, No. 20-

3447, 2020 WL 3056217, at *2 (6th Cir. June 9, 2020). For over almost a

decade, the Bureau of Prisons has maintained a detailed protocol for

responding to a pandemic. Consistent with that protocol, the Bureau of


                                     4
Case 2:17-cr-20737-LVP-DRG ECF No. 34, PageID.158 Filed 08/04/20 Page 5 of 18




Prisons began planning for Covid-19 in January 2020. Wilson, 2020 WL

3056217, at *2.

   On March 13, 2020, the Bureau of Prisons began modifying its

operations to implement its Covid-19 Action Plan and minimize the risk

of Covid-19 transmission into and inside its facilities. Id.; see BOP

Covid-19 Modified Operations Website. Since then, as the worldwide

crisis has evolved, the Bureau of Prisons has repeatedly revised its

plan. Wilson, 2020 WL 3056217, at *2. To stop the spread of the disease,

the Bureau of Prisons has restricted inmate movement within and

between facilities. Id. When new inmates arrive, asymptomatic inmates

are placed in quarantine for a minimum of 14 days. Id. Symptomatic

inmates are provided with medical evaluation and treatment and are

isolated from other inmates until testing negative for Covid-19 or being

cleared by medical staff under the CDC’s criteria. Id.

   Within its facilities, the Bureau of Prisons has “modified operations

to maximize physical distancing, including staggering meal and

recreation times, instating grab-and-go meals, and establishing

quarantine and isolation procedures.” Id. Staff and inmates are issued

face masks to wear in public areas. See BOP FAQs: Correcting Myths


                                     5
Case 2:17-cr-20737-LVP-DRG ECF No. 34, PageID.159 Filed 08/04/20 Page 6 of 18




and Misinformation. Staff and contractors are screened for symptoms,

and contractors are only permitted to access a facility at all if

performing essential service. Wilson, 2020 WL 3056217, at *2. Social

and legal visits have been suspended to limit the number of people

entering the facility and interacting with inmates. Id. But to ensure

that relationships and communication are maintained throughout this

disruption, the Bureau of Prisons has increased inmates’ telephone

allowance to 500 minutes per month. Legal visits are permitted on a

case-by-case basis after the attorney has been screened for infection.

      Like all other institutions, penal and otherwise, the Bureau of

Prisons has not been able to eliminate the risks from Covid-19

completely, despite its best efforts. But the Bureau of Prisons’ measures

will help federal inmates remain protected from Covid-19 and ensure

that they receive any required medical care during these difficult times.

II.     The Court should deny Culp’s motion for compassionate
        release.

      Culp’s motion for a reduced sentence should be denied. A district

court has “no inherent authority . . . to modify an otherwise valid

sentence.” United States v. Washington, 584 F.3d 693, 700 (6th Cir.

2009). Rather, a district court’s authority to modify a defendant’s

                                       6
Case 2:17-cr-20737-LVP-DRG ECF No. 34, PageID.160 Filed 08/04/20 Page 7 of 18




sentence is “narrowly circumscribed.” United States v. Houston, 529

F.3d 743, 753 n.2 (6th Cir. 2008). Absent a specific statutory exception,

a district court “may not modify a term of imprisonment once it has

been imposed.” 18 U.S.C. § 3582(c). Those statutory exceptions are

narrow. United States v. Ross, 245 F.3d 577, 586 (6th Cir. 2001).

Compassionate release under 18 U.S.C. § 3582(c)(1)(A) is equally

narrow.

   First, compassionate release requires exhaustion. If a defendant

moves for compassionate release, the district court may not act on the

motion unless the defendant files it “after” either completing the

administrative process within the Bureau of Prisons or waiting 30 days

from when the warden at his facility received his request. 18 U.S.C.

§ 3582(c)(1)(A); United States v. Alam, ___F.3d ___, No. 20-1298, 2020

WL 2845694, at *1 (6th Cir. June 2, 2020). And as the Sixth Circuit

recently held, this statutory exhaustion requirement is mandatory.

Alam, 2020 WL 2845694, at *1–*4.

   Second, even if a defendant exhausts, he must show “extraordinary

and compelling reasons” for compassionate release, and release must be

“consistent with” the Sentencing Commission’s policy statements. 18


                                     7
Case 2:17-cr-20737-LVP-DRG ECF No. 34, PageID.161 Filed 08/04/20 Page 8 of 18




U.S.C. § 3582(c)(1)(A). As with the identical language in § 3582(c)(2),

compliance with the policy statements incorporated by § 3582(c)(1)(A) is

mandatory. See Dillon v. United States, 560 U.S. 817 (2010); United

States v. Jackson, 751 F.3d 707, 711 (6th Cir. 2014). To qualify, a

defendant must have a medical condition, age-related issue, family

circumstance, or other reason that satisfies the criteria in USSG

§ 1B1.13(1)(A) & cmt. n.1, and he must “not [be] a danger to the safety

of any other person or to the community,” USSG § 1B1.13(2).

   Third, even if a defendant is eligible for compassionate release, a

district court may not grant the motion unless the factors in 18 U.S.C.

§ 3553(a) support release. 18 U.S.C. § 3582(c)(1)(A); USSG § 1B1.13. As

at sentencing, those factors require the district court to consider the

defendant’s history and characteristics, the seriousness of the offense,

the need to promote respect for the law and provide just punishment for

the offense, general and specific deterrence, and the protection of the

public. 18 U.S.C. § 3553(a).




                                     8
Case 2:17-cr-20737-LVP-DRG ECF No. 34, PageID.162 Filed 08/04/20 Page 9 of 18




      A.     Binding authority prohibits the Court from granting
             release, because Culp has not satisfied the statutory
             exhaustion requirement.

   The Court should dismiss Culp’s motion, because it appears he has

not satisfied the exhaustion requirement for compassionate release

under 18 U.S.C. § 3582(c)(1)(A). Until recently, only the Bureau of

Prisons could move for compassionate release. The First Step Act of

2018 amended the statute, permitting defendants to move for it too.

First Step Act § 603(b), Pub. L. No. 115-319, 132 Stat. 5194, 5239 (Dec.

21, 2018).

   But the provision permitting a defendant-initiated motion includes

an exhaustion requirement. Id. A district court may not grant a

defendant’s motion for compassionate release unless the defendant files

it “after” the earlier of (1) the defendant “fully exhaust[ing] all

administrative rights to appeal a failure of the Bureau of Prisons to

bring a motion on the defendant’s behalf,” or (2) “the lapse of 30 days

from the receipt of such a request by the warden of the defendant’s

facility.” 18 U.S.C. § 3582(c)(1)(A); United States v. Alam, ___F.3d ___,

No. 20-1298, 2020 WL 2845694, at *2 (6th Cir. June 2, 2020). As the

Sixth Circuit recently held in Alam, this statutory exhaustion


                                      9
Case 2:17-cr-20737-LVP-DRG ECF No. 34, PageID.163 Filed 08/04/20 Page 10 of 18




requirement is “a mandatory condition” that “must be enforced” when

the government raises it. Id. at *1–*4; accord United States v. Raia, 954

F.3d 594, 595–97 (3d Cir. 2020).

   Here, BOP has no record of Culp’s request and Culp did not provide

any written documentation of his request to the Warden or attach

anything to his motion. Therefore it appears Culp did not comply with

§ 3582(c)(1)(A)’s mandatory exhaustion requirement. Culp’s motion for

compassionate release should therefore be dismissed for failure to

exhaust. Alam, 2020 WL 2845694, at *5.

      B.    Culp is not eligible for compassionate release under
            the mandatory criteria in USSG § 1B1.13.

   Even if Culp had exhausted his administrative remedies,

compassionate release would be improper. Compassionate release must

be “consistent with applicable policy statements issued by the

Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A). Congress tasked the

Sentencing Commission with “describ[ing] what should be considered

extraordinary and compelling reasons for [a] sentence reduction” under

§ 3582(c)(1)(A), as well developing “the criteria to be applied and a list

of specific examples” for when release is permitted. 28 U.S.C. § 994(t).



                                     10
Case 2:17-cr-20737-LVP-DRG ECF No. 34, PageID.164 Filed 08/04/20 Page 11 of 18




   Because the Sentencing Commission has fulfilled Congress’s

directive in USSG § 1B1.13, that policy statement is mandatory. Section

3582(c)(1)(A)’s reliance on the Sentencing Commission’s policy

statements mirrors the language governing sentence reductions under

18 U.S.C. § 3582(c)(2) for retroactive guideline amendments. Compare

§ 3582(c)(1)(A) with § 3582(c)(2). When Congress uses the same

language in the same statute, it must be interpreted in the same way.

Marshall, 954 F.3d at 830. In both contexts, then, the Sentencing

Commission’s restraints “on a district court’s sentence-reduction

authority [are] absolute.” United States v. Jackson, 751 F.3d 707, 711

(6th Cir. 2014); accord Dillon v. United States, 560 U.S. 817, 830 (2010).

   The First Step Act did not change that. It amended only who could

move for compassionate release under § 3582(c)(1)(A). It did not amend

the substantive requirements for release. United States v. Saldana, No.

19-7057, 2020 WL 1486892, at *2–*3 (10th Cir. Mar. 26, 2020); United

States v. Mollica, No. 2:14-CR-329, 2020 WL 1914956, at *4 (N.D. Ala.

Apr. 20, 2020). Section 1B1.13 remains binding.

   Section 1B1.13 cabins compassionate release to a narrow group of

non-dangerous defendants who are most in need. That policy statement


                                     11
Case 2:17-cr-20737-LVP-DRG ECF No. 34, PageID.165 Filed 08/04/20 Page 12 of 18




limits “extraordinary and compelling reasons” to four categories: (1) the

inmate’s medical condition; (2) the inmate’s age; (3) the inmate’s family

circumstances; and (4) other reasons “[a]s determined by the Director of

the Bureau of Prisons,” which the Bureau of Prisons has set forth in

Program Statement 5050.50. USSG § 1B1.13 cmt. n.1.

   The Covid-19 pandemic does not, by itself, qualify as the type of

inmate-specific condition permitting compassionate release. The Bureau

of Prisons has worked diligently to implement precautionary measures

reducing the risk from Covid-19 to Culp and other inmates. See Wilson

v. Williams, ___ F.3d ___, No. 20-3447, 2020 WL 3056217, at *2, *8 (6th

Cir. June 9, 2020). Thus, “the mere existence of Covid-19 in society and

the possibility that it may spread to a particular prison alone cannot

independently justify compassionate release, especially considering

BOP’s statutory role, and its extensive and professional efforts to curtail

the virus’s spread.” Raia, 954 F.3d at 597; cf. Wilson, 2020 WL 3056217,

at *11.

   Culp’s medical records, however, confirm that he has obesity, which

the CDC has identified as a risk factor for Covid-19. Given the

heightened risk that Covid-19 poses to someone with obesity, Culp has


                                     12
Case 2:17-cr-20737-LVP-DRG ECF No. 34, PageID.166 Filed 08/04/20 Page 13 of 18




satisfied the first eligibility threshold for compassionate release during

the pandemic. See USSG § 1B1.13(1)(A) & cmt. n.1(A).

    But Culp remains ineligible for compassionate release because he is

a danger to the community. Section 1B1.13(2) only permits release if a

“defendant is not a danger to the safety of any other person or to the

community, as provided in 18 U.S.C. § 3142(g).” It thus prohibits the

release of violent offenders, including most drug dealers. See United

States v. Stone, 608 F.3d 939, 947–48 & n.6 (6th Cir. 2010); United

States v. Knight, No. 15-20283, 2020 WL 3055987, at *3 (E.D. Mich.

June 9, 2020). It also bars the release of many other defendants. An

evaluation of dangerousness under § 3142(g) requires a comprehensive

view of community safety—“a broader construction than the mere

danger of physical violence.” United States v. Cook, 880 F.2d 1158, 1161

(10th Cir. 1989) (per curiam). So even many “non-violent” offenders—

such as those who have been involved in serial or significant fraud

schemes—may not be released under § 3582(c)(1)(A). USSG § 1B1.13(2);

   Adhering to § 1B1.13(2) is especially important given the current

strain on society’s first responders and the rise in certain types of crime

during the Covid-19 pandemic. Police departments in many cities have


                                     13
Case 2:17-cr-20737-LVP-DRG ECF No. 34, PageID.167 Filed 08/04/20 Page 14 of 18




been stretched to their limits as officers have either contracted Covid-19

or been placed in quarantine. Some cities, including Detroit, have seen

spikes in shootings and murders. There are real risks to public safety

right now, and those risks will only increase if our community is faced

with a sudden influx of defendants who have a history of failing to abide

by the law, like Culp.

   Because Culp’s release would endanger the community, § 1B1.13(2)

prohibits reducing his sentence under § 3582(c)(1)(A). Since 1996, Culp

has been in and out of prison, and on probation for various felony

offenses. Culp was never deterred by his past terms of incarceration and

court supervision, and instead he continued to engage in new criminal

activities. For example, after receiving a HYTA sentence for breaking

and entering a vehicle in 1996, Culp violated his probation and received

an 18 month custodial sentence. A little over a year later, Culp was

convicted of armed robbery, assault with intent to great bodily harm,

and weapons offenses, after he beat a victim with a handgun for $82.00.

Culp received a substantial prison sentence—5 to 10 years—yet he was

not deterred from engaging in more criminal activity. In 2005, he

received his first federal sentence, for another weapons offense. A term


                                     14
Case 2:17-cr-20737-LVP-DRG ECF No. 34, PageID.168 Filed 08/04/20 Page 15 of 18




of custody in federal prison and federal supervision still did not deter

Culp. He found a way to acquire another firearms offense in 2009, and

received another substantial prison sentence. Culp has a clear affinity

for firearms and it shows in his criminal history. Since 1996, even

though he had been deemed a “prohibited person,” all of his subsequent

felony convictions involved firearms. Culp’s inability to be deterred from

criminal activities makes him a danger to the community.

   Culp is not eligible for compassionate release.

      C.    The factors in 18 U.S.C. § 3553(a) strongly weigh
            against compassionate release.

   Even when an inmate has shown “extraordinary and compelling

reasons” and demonstrated that he is not dangerous, he is still not

entitled to compassionate release. Before ordering relief, the Court must

consider the factors set forth in 18 U.S.C. § 3553(a) and determine that

release is appropriate. See United States v. Knight, No. 15-20283, 2020

WL 3055987, at *3 (E.D. Mich. June 9, 2020) (“The § 3553(a) factors . . .

weigh against his request for compassionate release.”); United States v.

Austin, No. 15-20609, 2020 WL 2507622, at *3–*5 (E.D. Mich. May 15,

2020) (holding that the “[d]efendant’s circumstances do not warrant

compassionate release . . . under 18 U.S.C. § 3553(a)”); United States v.

                                     15
Case 2:17-cr-20737-LVP-DRG ECF No. 34, PageID.169 Filed 08/04/20 Page 16 of 18




Murphy, No. 15-20411, 2020 WL 2507619, at *6 (E.D. Mich. May 15,

2020) (denying compassionate release because “the 18 U.S.C. § 3553(a)

sentencing factors do not favor release”); see also United States v.

Kincaid, 802 F. App’x 187, 188–89 (6th Cir. 2020) (upholding a district

court’s denial of compassionate release based on the § 3553(a) factors).

So even if the Court were to find Culp eligible for compassionate

release, the § 3553(a) factors should still disqualify him.

   As mentioned above, Culp has continually engaged in criminal

activities for a decade and tends to use firearms to commit his crimes.

His inability to abide by the terms of court supervision and to respect

the law make him a continued danger to the community.

III. If the Court were to grant Culp’s motion, it should order a
     14-day quarantine before release.

   If the Court were inclined to grant Culp’s motion despite the

government’s arguments above, the Court should order that he be

subjected to a 14-day quarantine before release.

                                Conclusion

   Culp’s motion should be denied.



                                          Respectfully submitted,

                                     16
Case 2:17-cr-20737-LVP-DRG ECF No. 34, PageID.170 Filed 08/04/20 Page 17 of 18




                                          MATTHEW SCHNEIDER
                                          United States Attorney

                                           /s Jihan M. Williams
                                          JIHAN M. WILLIAMS
                                          Assistant United States Attorney
                                          211 West Fort Street, Suite 2001
                                          Detroit, Michigan 48226-3211
                                          (313) 226-9250
                                          Jihan.williams@usdoj.gov
   Date: August 4, 2020




                                     17
Case 2:17-cr-20737-LVP-DRG ECF No. 34, PageID.171 Filed 08/04/20 Page 18 of 18




                       CERTIFICATE OF SERVICE



      I hereby certify that on August 4, 2020, I electronically filed the

foregoing document with the Clerk of the Court using the ECF system

which sent a copy of the document via notification to:

   • John Minock, Attorney for Rufus Culp


                                          /s Jihan M. Williams
                                          JIHAN M. WILLIAMS
                                          Assistant United States Attorney
                                          211 West Fort Street, Suite 2001
                                          Detroit, Michigan 48226-3211
                                          (313) 226-9250
                                          Jihan.williams@usdoj.gov




                                     18
